 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   JOE PHOMSOUPHA,
                                                         Case No. 1:18-cv-00918-EPG
12                           Plaintiff,

13   v.                                                  AMENDED ORDER DISCHARGING
                                                         ORDER TO SHOW CAUSE FOR
14                                                       FAILURE TO PROSECUTE
     COMMISSIONER OF SOCIAL SECURITY,
15                                                       (ECF No. 13)
                             Defendant.
16

17         On May 23, 2019, the Court issued an order to show cause (ECF No. 13) requiring

18   Plaintiff to show cause why the action should not be dismissed for failure to comply with the

19   Court’s Scheduling Order, and specifically for failing to timely file Plaintiff’s opening brief.

20   Plaintiff has filed a response, explaining that the email with links to the administrative record

21   was sent to Plaintiff’s counsel’s spam folder, and that although this would have typically been

22   noticed through the calendaring system used by counsel, counsel has been sick and has not had

23   the opportunity to engage in a cross-check of the system, which is typically done. (ECF No.

24   14.) Counsel apologizes and further explains that she has changed the settings in her system so

25   that this type of thing should not occur again. Finally, counsel asks for an extension of time to

26   June 3, 2019, to file the confidential brief, and has filed the notice of service of the confidential

27   brief concurrently with the response to the order to show cause. In light of this explanation, the

28   Court will discharge the order to show cause and grant the requested extension of time.


                                                     1
 1         IT IS ORDERED that the order to show cause (ECF No. 13) is DISCHARGED. Plaintiff

 2    is granted an extension of time, to June 3, 2019, to file the confidential brief. All subsequent

 3    deadlines are modified accordingly.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     June 4, 2019                                 /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
